UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-55208 KONARED CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 99-0366971 (IRS Employer Identification Number) 1101 Via Callejon #200 San Clemente, California 92673-4230 (Address of principal executive offices)(Zip Code) Tel. (808) 212-1553 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x The issuer had123,254,777 shares of common stock issued and outstanding as of May 16, 2016. Table of Contents KONARED CORPORATION Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Balance Sheets at March 31, 2016 (unaudited) and December 31, 2015 1 Unaudited Statements of Operations for the three month periods ended March 31, 2016 and March 31, 2015 2 Unaudited Statement of Stockholders’ Equity (Deficit) for the period from January 1, 2015 through March 31, 2016 3 Unaudited Statements of Cash Flows for the three month periods ended March 31, 2016 and March 31, 2015 4 Unaudited Supplementary Disclosure of Cash Flow Information 5 Notes to Unaudited Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60 Item 4. Controls and Procedures 60 PART II. Other Information 62 Item 1. Legal Proceedings 62 Item 1a. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities 64 Item 4. Mine Safety Disclosures 64 Item 5. Other Information 64 Item 6. Exhibits 65 Signatures 66 i Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) KONARED CORPORATION BALANCE SHEETS March 31, 2016 (unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Accounts receivable - related party — Inventory Prepaid expenses TOTAL CURRENT ASSETS OTHER ASSETS Fixed assets (net of accumulated depreciation) TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable - related party — Short term debt, net of discounts Unearned revenue Derivative liability TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Convertible notes payable, net of discounts TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 10,000 shares with par value $0.001 authorized; no shares issued and outstanding at March 31, 2016 and December 31, 2015 — — Common shares, 877,500,000 shares with par value $0.001 authorized; 118,976,810 and 108,769,514 shares issuedand outstanding at March 31, 2016 and December 31, 2015, respectively 119,009 108,787 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes to financial statements are an integral part of these financial statements 1 KONARED CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 REVENUE: Product sales $ $ Product sales - related party — Shipping and delivery Total sales Cost of Goods Sold GROSS MARGIN ) OPERATING EXPENSES: Research and development — Advertising and marketing General and administrative expenses Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Amortization expense - notes discounts ) — Change in fair market value of derivative liability Total other income (expense) ) ) Loss before income taxes $ ) $ ) Provision for income taxes — — Net Loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes to financial statements are an integral part of these financial statements 2 Table of Contents KONARED CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (Unaudited) Common Stock Additional Paid In Shares Amount Capital Accumulated Deficit Total Ending balance – December 31, 2014 $ $ $ ) $ Common shares issued for cash — Common shares issued under equity line — Common shares issued for services — Common shares issued for equity line underwriting fees ) — — Common shares issued as compensation — Common shares issued for interest payments — Additional paid-in capital related to option grants — — — Additional paid-in capital related to warrant issuances — — — Additional paid-in capital related to convertible notes beneficial conversion features — — — Additional paid-in capital related to convertible notes redemption — — — Additional paid-in capital related to equity modification — — — Net loss – year ended December 31, 2015 — — — ) ) Ending Balance – December 31, 2015 $ $ $ ) $ ) Common shares issued for cash — Common shares issued under equity line — Common shares issued for services — Common shares issued for equity line underwriting fees 28 ) — — Common shares issued as compensation — Common shares issued for interest payments — Net loss – period ended March 31, 2016 — — — ) ) Ending Balance – March 31, 2016 $ $ $ ) $ ) The accompanying notes to financial statements are an integral part of these financial statements 3 Table of Contents KONARED CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Stock issued for compensation 45 Stock issued for services Option grants expense — Change in fair market value of derivative liability ) ) Amortization of notes payable discounts Change in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses ) Other current assets — Accounts payable and accrued liabilities Accrued interest Unearned revenue NET CASH USED IN OPERATING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from convertible notes payable Repayments on short term debt ) — Proceeds from issuance of common stock for cash — NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, Beginning of Period CASH, End of Period $ $ The accompanying notes to financial statements are an integral part of these financial statements 4 Table of Contents KONARED CORPORATION SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION (Unaudited) Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 Cash paid during the year for: Interest $
